March 27, 2017 VIA EDGAR Mr. William H. Thompson Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, NE, Mail Stop 3561 Washington, D.C. 20549 Re: UNIFI, Inc. Form 10-K for Fiscal Year Ended June 26, 2016Filed August 26, 2016File No. 1-10542 Dear Mr. Thompson: This letter is in response to the comments of the Staff of the Securities and Exchange Commission (the “Staff”) in your letter dated March 15, 2017 addressed to UNIFI, Inc. (the“Company”) with respect to the above referenced filing (the “Form 10-K”).For your convenience, we have included the Staff’s comments below in bold-faced type before each response in this letter.
